J-A19015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEENAN YOUNG                               :
                                               :
                       Appellant               :   No. 131 MDA 2022

        Appeal from the Judgment of Sentence Entered October 26, 2021
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                       No(s): CP-31-CR-0000256-2020

BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                           FILED: SEPTEMBER 2, 2022

        Keenan Young appeals nunc pro tunc from the judgment of sentence

imposed after he pled guilty to conspiracy and criminal use of a communication

facility. We affirm.

        In January of 2020, officers from the Department of Corrections (“DOC”)

intercepted telephone communications between Appellant, an inmate at State

Correctional Institution (“SCI”) Smithfield, and Nicole M. Pena (“the civilian”).

By listening to the recorded conversations, officers learned that Appellant and

the civilian were planning to introduce two hundred strips of buprenorphine

(“suboxone”), a Schedule III controlled substance, into SCI Smithfield during

a contact visit. Officers obtained and executed a search warrant upon the

civilian’s residence. The civilian was present for the execution of the warrant

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19015-22


and directed officers to the suboxone that she had acquired for Appellant. 1

Appellant later confessed to his role in the plot and was charged with criminal

use of a communications facility, conspiracy, and related charges.

       On April 9, 2021, Appellant entered an open guilty plea to conspiracy to

possess contraband and criminal use of a communications facility.           In

exchange, the Commonwealth withdrew the remaining charges.            The trial

court deferred sentencing and ordered the Department of Corrections to

produce Appellant’s disciplinary record.

       On October 19, 2021, Appellant proceeded to sentencing. During his

allocution, Appellant advocated for leniency, explaining the efforts he had

made to fight his drug addictions and rehabilitate himself since the conspiracy

was uncovered.       Trial counsel also requested a mitigated range sentence

based on Appellant’s efforts at self-improvement.         After reviewing the

sentencing guidelines and Appellant’s disciplinary report, the court sentenced

Appellant to standard ranges sentences of two to four years of incarceration

for the conspiracy and a consecutive one to two years for the criminal use of




____________________________________________


1 At the time of the seizure, the civilian had not yet procured the full amount
of suboxone for Appellant. The certified record does not reveal the exact
amount of suboxone recovered. However, one box containing twenty-six foil
packets of suboxone was submitted to the Harrisburg Regional Laboratory for
drug identification testing. See Lab Report H20-01416-1, 4/8/20, at 1.


                                           -2-
J-A19015-22


a communications facility.2 The court also granted Appellant’s request for a

drug treatment program recommendation and ordered the sentences to run

consecutive to any sentence Appellant was already serving.3 On October 26,

2021, the court amended its sentencing order, restructuring the two

sentences so that they would run concurrently to each other, but consecutive

to the prior sentence Appellant was still serving.


____________________________________________


2  While the sentencing guidelines form prepared for the hearing listed
Appellant as having a repeat felon (“RFEL”) prior record score (“PRS”), the
court agreed with the parties that Appellant’s actual prior record score was
five and imposed a standard range sentence in accordance with the adjusted
prior record score. See N.T. Sentencing Hearing, 2/4/22, at 5-6 (indicating
that a standard range sentence for conspiracy would be twenty-four to thirty
months and twelve to eighteen months for the communication charge); see
also 204 Pa.Code. § 303.16(a). In its opinion, the trial court repeated that
Appellant possessed a PRS of five and received a standard range sentence.
See Trial Court Opinion, 3/2/22, at unnumbered 1. However, the court also
provided the standard range sentences for a PRS of RFEL, which, if applicable,
would mean that Appellant received a sentence below the sentencing
guidelines. Id. (summarizing the applicable standard range as thirty-five to
forty-five months and twenty-four to thirty-six months, respectfully). This
discrepancy appears to be a clerical error, perhaps influenced by the
erroneous sentencing guideline form. Regardless, we cannot consider the
potential impact of this typographical error since Appellant has not challenged
the calculation of his PRS or the applicable sentencing guidelines. See
Commonwealth v. Shreffler, 249 A.3d 575, 583 (Pa.Super. 2021) (finding
that a challenge to the calculation of a PRS goes to the discretionary aspects,
not legality of sentence); see also Commonwealth v. Mont, 266 A.3d 646
(Pa.Super. 2021) (non-precedential memorandum) (citing Commonwealth
v. Archer, 722 A.2d 203, 211 (Pa.Super. 1998) (explaining that even where
a defendant alleges that the trial court’s sentence was affected by a
miscalculation of guidelines, the claim involves the discretionary aspects of a
sentence and must be properly preserved.)).

3 At the time of sentencing Appellant was serving a six-to-twelve-year
sentence of incarceration on an unrelated conviction. See N.T. Sentencing
Hearing, 10/19/21, at 8.

                                           -3-
J-A19015-22


      Appellant filed a timely post-sentence motion requesting that the court

reconsider running his sentence concurrently to the prior sentence he was also

serving due to his efforts at self-improvement, the minor impact of his crime,

and his rehabilitation needs. However, the court denied the motion. After a

brief remand so that Appellant’s direct appeal rights could be reinstated nunc

pro tunc, this appeal followed. Both Appellant and the trial court complied

with the mandates of Pa.R.A.P. 1925.

      Appellant presents the following issue for our review:             “Was the

sentence imposed by the trial court manifestly excessive, when it imposed a

consecutive sentence and failed to adequately consider [Appellant’s] efforts

at self-improvement and self-rehabilitation, the lack of personal harm caused

by his actions, and his rehabilitative needs?” Appellant’s brief at 5.

      Specifically, Appellant contends that he received a manifestly excessive

sentence due to the trial court’s failure to consider mitigating factors before

running his sentences consecutively to a prior sentence Appellant was already

serving. See Appellant’s brief at 11. The law is well-settled that sentencing

is within the discretion of the trial court and should not be disturbed absent a

clear abuse of discretion. See Commonwealth v. Antidormi, 84 A.3d 736,

760 (Pa.Super. 2014). Furthermore, challenges to the discretionary aspects

of a sentence do not automatically entitle an appellant to appellate review.

See Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa.Super. 2018).

Rather, an appellant must meet certain procedural prerequisites before an


                                     -4-
J-A19015-22


appellate court can entertain such a challenge. Specifically, we engage in a

four-part analysis to determine whether: (1) the appeal is timely; (2) the

issue has been preserved; (3) Appellant’s brief includes a concise statement

of the reasons relied upon for allowance of appeal with respect to discretionary

aspects of sentence pursuant to Pa.R.A.P. 2119(f); and (4) the concise

statement raises a substantial question that the sentence is inappropriate

under the sentencing code. See Commonwealth v. Austin, 66 A.3d 798,

807-08 (Pa.Super. 2013).      If each of these requirements is met, we will

proceed to a determination on the merits. Id.

      Appellant filed a timely appeal and post-sentence motion, as well as a

concise statement challenging the court’s decision to run his sentences

consecutively and inadequate consideration of mitigating factors.         While

Appellant failed to include a Pa.R.A.P. 2119(f) statement in his brief, the

Commonwealth has not objected to its omission and its absence does not

significantly hamper our review.    Accordingly, we overlook the procedural

defect and consider whether Appellant has raised a substantial question. See

Commonwealth v. Gambal, 561 A.2d 710 (Pa. 1988) (holding that if the

Commonwealth does not file an objection, this Court may either enforce the

procedural requirement or ignore the procedural defect if the failure to file a

Rule 2119(f) statement does not significantly hamper the Court’s ability to

determine whether a substantial question exists).




                                     -5-
J-A19015-22


      Appellant contends that he has raised a substantial question because

the trial court imposed a consecutive sentence of incarceration without

adequately considering the efforts Appellant made at self-improvement, the

lack of personal harm caused by his actions, and his rehabilitative needs. See

Appellant’s brief at 5.     “[T]he imposition of consecutive, rather than

concurrent, sentences may raise a substantial question in only the most

extreme circumstances[.]”    Commonwealth v. Austin, 66 A.3d 798, 808

(Pa. Super. 2013) (citation omitted). Nevertheless, this Court has held that

“an excessive sentence claim – in conjunction with an assertion that the court

failed to consider mitigating factors – raises a substantial question.”

Commonwealth v. White, 193 A.3d 977, 983 (Pa.Super. 2018). Therefore,

viewing Appellant’s challenge to the imposition of consecutive sentences as

manifestly excessive, together with his claim that the court failed to consider

certain mitigating factors and his rehabilitative needs, we conclude that

Appellant has presented a substantial question. Accordingly, we will proceed

to the merits of his sentencing claim.

      The following principles apply to our substantive review of Appellant’s

claim.   “When reviewing sentencing matters, this Court must accord the

sentencing court great weight as it is in the best position to view the

defendant’s character, displays of remorse, defiance or indifference, and the

overall effect and nature of the crime.” Commonwealth v. Ventura, 975

A.2d 1128, 1134 (Pa.Super. 2009).        “We cannot re-weigh the sentencing


                                     -6-
J-A19015-22


factors and impose our judgment in the place of the sentencing court.”

Commonwealth v. Macias, 968 A.2d 773, 778 (Pa.Super. 2009). Instead,

we review the trial court’s determination for an abuse of discretion.

      In this context, an abuse of discretion is not shown merely by an
      error in judgment. Rather[,] the appellant must establish, by
      reference to the record, that the sentencing court ignored or
      misapplied the law, exercised its judgment for reasons of
      partiality, prejudice, bias or ill will, or arrived at a manifestly
      unreasonable decision.

Antidormi, supra at 760.

      A trial court’s sentence “should call for confinement that is consistent

with the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.” 42 Pa.C.S. § 9721(b). “When imposing sentence, a

court is required to consider the particular circumstances of the offense and

the character of the defendant. In considering these factors, the court should

refer to the defendant’s prior criminal record, age, personal characteristics

and potential for rehabilitation.”   Antidormi, supra at 761 (citations and

quotation marks omitted). Long-standing precedent of this Court recognizes

that § 9721(a) affords the sentencing court discretion to impose its sentence

concurrently or consecutively to other sentences being imposed at the same

time or to sentences already imposed. See Commonwealth v. Marts, 889

A.2d 608, 612 (Pa. Super. 2005).

      Pursuant to 42 Pa.C.S. § 9781(c), we can vacate and remand only if we

find that (1) the court intended to sentence within the guidelines, but “applied

                                      -7-
J-A19015-22


the guidelines erroneously;” (2) a sentence was imposed within the guidelines,

“but the case involves circumstances where the application of the guidelines

would be clearly unreasonable;” or (3) “the sentencing court sentenced

outside the sentencing guidelines and the sentence is unreasonable.”          42

Pa.C.S. § 9781(c).     Appellant concedes that his sentence fell within the

guidelines. See Appellant’s brief at 12. Therefore, it must be affirmed unless

it is clearly unreasonable. While reasonableness is not defined in the statute,

it “commonly connotes a decision that is ‘irrational’ or ‘not guided by sound

judgment.’” Commonwealth v. Walls, 926 A.2d 957, 963 (Pa. 2007).

      Appellant argues that the court relied too heavily on the amount of

contraband that he was planning on bringing into the prison, rather than the

lesser amount that was found and the fact that his plan was thwarted before

completion. See Appellant’s brief at 11. Additionally, Appellant alleges that

the court placed improper emphasis on his disciplinary record, ignoring

Appellant’s prompt confession, lack of harm Appellant’s actions caused, and

the efforts Appellant has taken to rehabilitate himself since his arrest on these

charges. Id. at 13.

      Our review of the sentencing transcript and the court’s Rule 1925(a)

opinion reveals that the court thoroughly reviewed the sentencing guidelines,

Appellant’s disciplinary record, Appellant’s allocution, and the attorney

arguments before imposing Appellant’s sentence.          See N.T. Sentencing,

2/4/22, at 2-6 (trial counsel explaining Appellant’s inmate misconduct report


                                      -8-
J-A19015-22


and detailing Appellant’s efforts to participate in drug counseling and other

rehabilitation programming); id. at 6-7 (the Commonwealth requesting a

standard range sentence because, but for the intervention of the DOC

Appellant would have brought a substantial amount of drugs into the prison);

id. at 8-9 (Appellant accepting responsibility for his actions and describing the

efforts he had undertaken to overcome his drug addiction and difficult

upbringing); see also Trial Court Opinion, 3/2/22, at 1-2.        Indeed, when

imposing sentence, the court acknowledged that it was “impressed by

[Appellant’s] presentation” and, as a result, recommended Appellant for the

internal drug and alcohol program. Id. at 9-10.

      Contrary to Appellant’s arguments, the record reflects that the trial court

was fully informed of all the mitigating factors at play herein. The sentencing

court merely chose not to give the mitigating factors as much weight as

Appellant requested. We cannot re-weigh the sentencing factors and impose

our judgment in the place of the sentencing court. Macias, supra at 778.

Appellant has failed to convince us that the court abused its discretion in

imposing Appellant’s sentence consecutively to a prior sentence he was

already serving. Accordingly, we affirm.

      Judgment of sentence affirmed.




                                      -9-
J-A19015-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/02/2022




                          - 10 -